IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-15-00144-CR

DAVID RAYMOND HENSLEY,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                           From the 220th District Court
                              Bosque County, Texas
                             Trial Court No. CR14961


                           MEMORANDUM OPINION


       On April 17, 2015, Appellant David Raymond Hensley filed a pro se notice of

appeal of his conviction for possession of a controlled substance (methamphetamine) in

an amount of one gram or more but less than four grams. Hensley’s imposition of

sentence was on February 5, 2015, and the judgment of conviction was signed on

February 12, 2015. Hensley’s notice of appeal is untimely, and we have no jurisdiction of

an untimely appeal. See TEX. R. APP. P. 26.2(a)(1); Olivo v. State, 918 S.W.2d 519, 522 (Tex.

Crim. App. 1996) (no appellate jurisdiction where notice of appeal is untimely).
        The trial court’s certification of defendant’s right to appeal in this case also

indicates that this “is a plea-bargain case, and the Defendant has NO right of appeal” and

that Hensley “has waived the right of appeal.” This appeal is therefore dismissed. 1 See

TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A

court of appeals … must dismiss a prohibited appeal without further action, regardless

of the basis for the appeal.”); Davis v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006,

no pet.).




                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed May 7, 2015
Do not publish
[CRPM]




1A motion for rehearing may be filed within 15 days after the judgment or order of this Court is rendered.
See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a
petition for discretionary review, that petition must be filed in the Court of Criminal Appeals within 30
days after either the day the court of appeals’ judgment was rendered or the day the last timely motion for
rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2(a).

Hensley v. State                                                                                    Page 2